DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2706509) in view of Kata (US 5340294) and at least one of Heinen (US 2005/0081971) or Yamashita (JP S59-025684, with English translation).
Regarding claim 1, White discloses a method of forming a tire including a tread wear indicator, the method comprising molding a plurality of stepped surfaces into the tire tread along one of the grooves (col 1, lines 61-63). The stepped surfaces descend radially inwardly from the radially outward surface and each step surface comprise axially extending surfaces and radially extending surfaces (see Fig. 1-7). 
White discloses a rubber tire wherein stepped surfaces are formed into a tread portion by molding (col 1, lines 15-17, 61-64) but does not expressly disclose steps of inserting the tire into a mold, curing the tire, and forming tread elements. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the steps of inserting the tire into a mold, curing the tire, and forming a plurality of tread elements during curing since such steps are very common and conventional steps in the forming of rubber tires and their treads--for example, Kata teaches inserting a green tire into a mold, curing, and forming a plurality of tread elements (col 1, lines 13-26). One would have been motivated to form a cured tire having a tread pattern with accuracy and uniformity (col 2, lines 28-34).
As to inserting a die insert into an opening formed in the mold to form the tread wear indicator, Kata discloses forming a tire wherein fitting pieces 26 are inserted into a mold block 24, the fitting pieces being complementary in shape to part of the land part and having projections that insert into the mold block 24 (col 2, lines 25-57; col 4, lines 14-col 5, line 7). Kata teaches that the curing mold "makes it possible to realize an excellent appearance and improved accuracy and uniformity of product tires, and to readily respond to change in tire design and facilitate maintenance of the mold" (col 2, lines 28-34). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have inserted a die insert to form the wear indicator since Kata teaches employing die inserts (fitting pieces) having shape complementary to the desired tread shape to realize an excellent appearance, accuracy, and uniformity in product tires and to facilitate changes in tire design, mold manufacture, and mold maintenance (col 2, lines 25-57; col 4, lines 14-col 5, line 7; col 8, line 3-8). 
While White does not disclose forming indicia on the axially-extending surface of each step element, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the steps with indicia in view of at least one of: (1) Heinen, similarly directed towards a tread wear indicator, teaches configuring the axially extending surfaces of the wear indicator with an indicator 28 (indicia) to inform the operator of the wear condition of the tread, wherein said indicator can be a number corresponding to height or fraction indicating wear percentage of the tread ([0036]); or (2) Yamashita, similarly directed towards a tread wear indicator, teaches forming symbols 2a indicating a grade of abrasion degree on the surfaces of a stepped wear indicator to allow a user to easily recognize the tire's abrasion progress state by visual check without using a measuring tool (pg 3-pg 4, pg 7).
Regarding claim 4, White teaches that any number of indicating means may be provided in the periphery of the tire, these being disposed at spaced apart intervals so that the tire will be in dynamic balance, two of such means spaced 180 degrees apart being the minimum for this purpose. See col 2, lines 44-49. 
Regarding claim 5, White discloses four steps (see Fig. 3, 6).
Regarding claim 6, the axially extending surfaces are rectangular (see Fig. 6).
Regarding claim 7, White teaches that the stepped surfaces correspond to wear percentages (col 1, lines 61-80).
Regarding claim 8, while White does not expressly teach the four steps at the specified levels, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the steps at 0%, 25%, 50%, and 75% of the recommended tread height since White teaches placing four steps along the tread depth and that any number of surfaces may be provided to render the tread wear indicating means as sensitive as desired (pg 1, lines 61-80). One would have been motivated to position the steps at heights based on desired wear indicator sensitivity.
Regarding claim 9, it would have been obvious to a person having ordinary skill in the art at the time of the invention to employ indicia with numbers of 2-4-6-8 as claimed since Heinen teaches that numbers, fractions, or any other symbol easily interpreted by the operator may be employed ([0036]). One would have been motivated to use the numbering to indicate a level of wear to the operator, for example, by indicating the number of steps left, the millimeters of tread remaining, or a basic countdown.
Regarding claim 10, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the indicia on the steps of White (modified) as projecting radially outwardly since Heinen teaches that markings can be presented in raised or indented format, making accidental destruction of the groove markings due to stones and other abrasive elements less likely during normal tire use ([0038]). One would have been motivated to increase the visibility of the indicia and prevent destruction. A raised marking would project radially outward.
Regarding claim 11, White discloses single stair case embodiments (see Fig. 3 or 6).
Regarding claim 12, White does not disclose a double staircase embodiment formed in a tread element with two sets of step elements descending to a common bottom step; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the wear indicator as a double staircase configuration since (1) White teaches that the indicator can be formed with two sets of staircases descending towards each other (see Fig. 6 embodiment) to more sensitively indicate tread wear (pg 2, lines 3-28); and (2) while the two sets are separated, one would have found it obvious to position the steps adjacent each other with common bottom since White discloses that the steps can be provided in a variety of configurations and Yamashita discloses forming a variety of stepped indicator configurations wherein a double stair case embodiment is shown as a known alternative configuration (see Fig. 2B). One would have been motivated to dispose the steps in a double staircase in order to indicate the level of wear in the tread and to adjust the size of the indicator.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 2706509) in view of Kata (US 5340294), Heinen (US 2005/0081971), and optionally Yamashita (JP S59-025684, with English translation) as applied to claim 1 above, and optionally further in view of Eromaki (US 6,523,586).
Regarding claim 3, as to the indicia being oriented toward an outboard surface of the tire with indicia base adjacent the circumferential groove, while Heinen illustrates the indicia as oriented in the circumferential direction, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have oriented the indicia towards the outboard side since (1) it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art, In re Japikse, 181 F.2d 1019 86 USPQ 70 (CCPA 1950); (2) Heinen illustrates that indicia can be oriented in the outboard direction as shown by the numbers and "REMAINING GROOVE DEPTH (mm)" written at the bottom of the groove in Fig. 1 ([0036-0037]); and optionally further in view of (3) Eromaki, similarly directed towards a tread wear indicator, expressly recognizes that indicia can be oriented towards the outboard (Fig. 1) or circumferential direction (Fig. 5a) in order to allow for the numbers to be read in the axial or circumferential direction of the tire, respectively (col 6, lines 8-12). One would have been motivated to orient the markings to facilitate informing the operator of the wear condition of the tread. One of ordinary skill in the art would have readily recognized that orienting a number or indicia towards the position of the reader facilitates reading said number/indicia (reader is on outboard side of tire when tire is mounted on vehicle). Examiner notes that reorienting the indicia on the steps does not modify the operation of the device (tire still functions as a tire, tread wear indicator still indicates level of wear based on remaining tread depth).
Further, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the indicia on the steps of White (modified) as projecting radially outwardly since Heinen teaches that markings can be presented in raised or indented format, making accidental destruction of the groove markings due to stones and other abrasive elements less likely during normal tire use ([0038]). One would have been motivated to increase the visibility of the indicia and prevent destruction. A raised marking would project radially outward.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749